      Case: 1:20-cv-07329 Document #: 14 Filed: 01/21/21 Page 1 of 31 PageID #:72




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINIOS
                                    EASTERN DIVISION

LGP REALTY HOLDINGS LP, a Delaware
Limited Partnership, LEHIGH GAS
WHOLESALE LLC, a Delaware Limited
Liability Company, and CROSSAMERICA
PARTNERS LP, a Delaware Limited
Partnership,

                           Plaintiffs,                   Case No. 20-cv-07329

vs.

GRAYSLAKE STOP & SHOP, LLC, an Illinois
Limited Liability Company and LOUAY
ALANI,

---------------------------------


GRAYSLAKE STOP & SHOP, LLC, an Illinois
Limited Liability Company and LOUAY
ALANI,

                           Counter-Plaintiffs,

vs.

LGP REALTY HOLDINGS LP, a Delaware
Limited Partnership, LEHIGH GAS
WHOLESALE LLC, a Delaware Limited
Liability Company, and CROSSAMERICA
PARTNERS LP, a Delaware Limited
Partnership,

                           Counter-Defendants.


          ANSWER WITH AFFIRMATIVE DEFENSES AND COUNTERCLAIMS

         Defendants, Grayslake Stop & Shop, LLC and Louay Alani by and through their

attorneys Cynthia Rote and Integrate Legal, P.C., answering Plaintiffs’ LGP REALTY
    Case: 1:20-cv-07329 Document #: 14 Filed: 01/21/21 Page 2 of 31 PageID #:73




HOLDINGS LP, a Delaware Limited Partnership, LEHIGH GAS WHOLESALE LLC, a

Delaware Limited Liability Company, and CROSSAMERICA PARTNERS LP, a Delaware

Limited Partnership, Complaint state as follows:

   1. The Defendants are the tenant and manager of a gas station in Grayslake, Illinois, who

       lease the property from Plaintiffs. Defendants’ lease has expired but they refuse to

       surrender the property to Plaintiffs, who are now suffering ongoing damages. This willful

       holding over violates not only the lease but a 2019 settlement agreement necessitated by

       Defendants’ previous erratic and unlawful behavior and attempts to harm Plaintiffs.

ANSWER: Denied.

   2. This action is brought to remedy the Defendants’ breach of the parties’ lease and

       settlement agreement and their continued refusal to vacate Plaintiffs’ property. Plaintiffs

       seek all available damages for the harm they have suffered as a direct and proximate

       result of Defendants’ conduct and seek to evict Defendants from the Property.

ANSWER: Denied.

   3. Plaintiff LGP Realty Holdings LP is a Delaware limited partnership with its primary

       place of business in Pennsylvania.

ANSWER: Admit.

   4. Plaintiff Lehigh Gas Wholesale LLC is a Delaware limited liability company with its

       primary place of business in Pennsylvania.

ANSWER: Admit

   5. Plaintiff CrossAmerica Partners LP is a Delaware limited partnership with its primary

       place of business in Pennsylvania.

ANSWER: Admit



  Integrate Legal, PC              ANSWER, AFFIRMATIVE                                  Page 2 of 31
  Service@Integrate-Legal.com   DEFENSES & COUNTER-CLAIMS
   Case: 1:20-cv-07329 Document #: 14 Filed: 01/21/21 Page 3 of 31 PageID #:74




  6. Defendant Grayslake Stop & Shop, LLC is an Illinois limited liability company with its

      primary place of business in Illinois.

ANSWER: Admit

  7. Defendant Louay Alani is the sole manager of Grayslake Stop & Shop, LLC, and an

      individual and resident of the state of Illinois.

ANSWER: Admit

  8. This court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332 because there is

      complete diversity of citizenship between the parties and the amount in controversy

      exceeds the sum of $75,000, exclusive of interest and costs.

ANSWER: Admit

  9. Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the

      events and omissions giving rise to the claims occurred in this district and Section 35.3 of

      the Grayslake Lease (as defined below) lays venue in this district.

ANSWER: Admit

  10. In October 2014, several companies operated by Alani entered into lease and fuel supply

      agreements with PT, L.L.C.; BAPA, L.L.C.; and State Oil Company for three gas stations

      located in northern Illinois. The leased parcels on which Alani operated the gas stations

      are located in Woodstock, Ingleside and Grayslake.

ANSWER: Admit.

  11. The gas station in Grayslake, located at 735 Belvidere Road (the “Grayslake Property”),

      was leased to Defendant GS&S pursuant to that certain Lease dated October 22, 2014 by




 Integrate Legal, PC              ANSWER, AFFIRMATIVE                                  Page 3 of 31
 Service@Integrate-Legal.com   DEFENSES & COUNTER-CLAIMS
    Case: 1:20-cv-07329 Document #: 14 Filed: 01/21/21 Page 4 of 31 PageID #:75




       and between PT, L.L.C.; BAPA, L.L.C.; and State Oil Company and Grayslake Stop &

       Shop, LLC (the “Grayslake Lease”).

ANSWER: Admit

   12. In September 2016, Plaintiffs purchased a portfolio of gas stations from PT, L.L.C. and

       BAPA, L.L.C., including the three gas stations Alani operated in Woodstock, Ingleside

       and Grayslake. By virtue of this transaction, Plaintiffs were assigned all the prior owners’

       rights and remedies as landlord under the existing leases and fueling agreements,

       including the Grayslake Lease.

ANSWER: Defendants admit that Plaintiffs purchased the gas stations Alani operated in

Woodstock and Grayslake. Defendant denies that Plaintiff purchased the Ingleside

Property and affirmatively states that Plaintiff assumed a Note on the Ingleside Property.

Defendants are without information or belief to admit or deny what a “portfolio of gas

stations” refers to. Defendants are without information or belief to admit or deny what

rights and remedies were assigned to Plaintiffs and demands strict proof thereof.

   13. Several months later, in December 2016, Plaintiffs transferred ownership of the

       Grayslake Property to National Retail Properties, LP (“NRP”) in a “sale-leaseback”

       transaction. A sale-leaseback transaction is a common real estate transaction in which the

       owner of real estate sells the real property to and simultaneously leases it back from a

       buyer. This allows a seller to deploy its capital elsewhere and provides a buyer with an

       immediately cash-flowing asset.

ANSWER: Defendant admits that Plaintiffs transferred ownership of the property in

December 2016. Defendant is without information or belief as to admit or deny what

Plaintiffs refer to using the term “sale-leaseback” transaction. Defendant is without



 Integrate Legal, PC              ANSWER, AFFIRMATIVE                                    Page 4 of 31
 Service@Integrate-Legal.com   DEFENSES & COUNTER-CLAIMS
    Case: 1:20-cv-07329 Document #: 14 Filed: 01/21/21 Page 5 of 31 PageID #:76




information or belief to admit or deny the remaining allegations and demands strict proof

thereof.

   14. Under the terms of the sale-leaseback agreement between Plaintiffs and NRP, Defendant

       GS&S’s leasehold interest in the Grayslake Property was undisturbed and Defendant

       GS&S continued to enjoy its rights as tenant under the Grayslake Lease, just as it had

       before the sale-leaseback.

ANSWER: Defendant is without information or belief as to admit or deny what Plaintiffs

refer to using the term “sale-leaseback” agreement. Defendant admits it continued to

operate out of the Grayslake Property and rent was credited from Defendants’ credit card

accounts which customers paid into when they purchased gas from the pump.

   15. The Grayslake Lease contains no requirement that GS&S be provided notice that the

       underlying property would be sold, let alone a requirement that GS&S provide consent to

       such a transaction, so long as GS&S’s rights under the lease were not disturbed.

       Moreover, the Plaintiffs’ master lease with NRP expressly incorporated the GS&S lease

       as a permitted and acknowledged sublease.

ANSWER: Denied.

   16. Section 1.2 of the Grayslake Lease provides as follows: “The Initial Term of this lease

       shall be a period commencing on October 26, 2014 and terminating on October 31, 2017

       (unless sooner terminated as herein provided).” (Grayslake Lease § 1.2, a true and correct

       copy of which is attached as Exhibit A at 2.)

ANSWER: Admit.

   17. Section 1.2.1 of the Grayslake Lease provided Defendant GS&S with one option to

       extend the Grayslake Lease for an additional three years. Specifically, the lease provides,



  Integrate Legal, PC              ANSWER, AFFIRMATIVE                                  Page 5 of 31
  Service@Integrate-Legal.com   DEFENSES & COUNTER-CLAIMS
    Case: 1:20-cv-07329 Document #: 14 Filed: 01/21/21 Page 6 of 31 PageID #:77




       “Tenant is hereby given one (1) option to extend the Lease. The option is for an

       additional three (3) year term. Tenant must give Landlord sixty (60) days notice in

       writing of its election to exercise either option. Tenant must also have not defaulted on

       any portion of the Lease or Supply Agreement at any time in order to exercise option.”

       (Grayslake Lease § 1.2.1; Exhibit A at 2.)

ANSWER: Admit.

   18. The original term of the Grayslake Lease was from October 26, 2014 to October 31,

       2017. Defendant GS&S exercised the option provided for in Section 1.2.1, which

       extended the term of the term of the Grayslake Lease from November 1, 2017 to October

       31, 2020.

ANSWER: Admit.

   19. The Grayslake Lease further provides that “upon expiration or termination of the Lease,

       either by lapse of time or otherwise, [Defendant GS&S] agrees to peaceably surrender the

       Premises[.]” (Grayslake Lease § 22.1; Exhibit A at 17–18.)

ANSWER: Admit.

   20. In the event of a holdover by the tenant, the Grayslake Lease vests the landlord with the

       discretion to renew the lease by written notice to Defendant GS&S. However, no such

       notice was provided. The Grayslake Lease provides that in the absence of written notice

       renewing or extending the lease, “a tenancy at sufferance . . . shall have been created.”

       (Grayslake Lease § 22.2; Exhibit A at 18.)

ANSWER: Admit Plaintiffs did not provide notice. No further response is required as this

is a recitation of the lease. To an extent a response is deemed required, Defendants state

that Plaintiffs properly quote the lease and deny all remaining allegations.



  Integrate Legal, PC              ANSWER, AFFIRMATIVE                                  Page 6 of 31
  Service@Integrate-Legal.com   DEFENSES & COUNTER-CLAIMS
    Case: 1:20-cv-07329 Document #: 14 Filed: 01/21/21 Page 7 of 31 PageID #:78




   21. Finally, the Grayslake Lease provides that “[i]f either party shall be made a party to any

       litigation commenced against the other party relating to the other party’s use of

       occupancy of the Premises, and the first party shall not be found to be at fault, then the

       other party shall pay all costs, expenses and attorneys’ fees incurred or paid by the first

       party in connection with such litigation.” (Grayslake Lease § 23; Exhibit A at 18.)

ANSWER: No response is required as this is a recitation of the lease. To an extent a

response is deemed required, Defendants state that Plaintiffs properly quote the lease.

   22. From October 2016 until summer 2017, Alani’s businesses paid rent to and purchased

       fuel from Plaintiffs in accordance with the existing leases and fueling agreements relative

       to the Woodstock, Ingleside and Grayslake properties.

ANSWER: Admit the businesses paid rent to and purchased fuel from Plaintiffs. Deny that

said was done in accordance with existing leases and fueling agreement relative to the

Woodstock, Ingleside and Grayslake properties.

   23. In 2017, Alani’s businesses, including Defendant GS&S, failed to pay Plaintiffs for fuel

       that had been delivered to the Woodstock, Ingleside and Grayslake gas stations and began

       purchasing petroleum from other sellers. Litigation inevitably ensued.

ANSWER: Admit.

   24. Defendants filed a civil action in this Court styled Catch 26, LLC et al. v. LGP Realty

       Holdings, LP, et al., Civil Action No. 1:17-cv-06135. The action was assigned to Judge

       Sharon Johnson Coleman. Defendants alleged that Plaintiffs violated the Petroleum

       Marketing Practice Act, 15 U.S.C. § 55, and Plaintiffs countersued for, among other

       things, breach of the relevant leases and supply agreements, trademark violations, and

       trespass (the “Prior Litigation”).



  Integrate Legal, PC              ANSWER, AFFIRMATIVE                                     Page 7 of 31
  Service@Integrate-Legal.com   DEFENSES & COUNTER-CLAIMS
    Case: 1:20-cv-07329 Document #: 14 Filed: 01/21/21 Page 8 of 31 PageID #:79




ANSWER: Admit.

   25. The claims in the Prior Litigation were resolved pursuant to that certain Settlement

       Agreement dated January 31, 2019 (the “Settlement Agreement”). Under the Settlement

       Agreement, Plaintiffs agreed to and did sell the Woodstock and Ingleside properties to

       Defendants.

ANSWER: Admit Plaintiffs sold Woodstock property to Defendants. State that Defendants

already had a Note on the Ingleside Property and the Plaintiffs allowed Defendants to close

on note.

   26. Because Plaintiffs had previously sold the Grayslake Property to National Retail

       Properties (as Alani knew), they could not sell it to Alani. Rather, the Settlement

       Agreement obligated Defendants GS&S and Alani to lease the Grayslake Property

       “pursuant to the terms and conditions of the Grayslake Lease dated October 22, 2014 . . .

       until October 31, 2020 . . .” (Settlement Agreement § 3, a copy of which is attached as

       Exhibit B at 3–4.)

ANSWER: Admit that Plaintiffs sold the Property. Admit the Settlement Agreement is

correctly quoted. Deny that Alani knew who Plaintiffs sold the Property to, the terms and

conditions of that sale and the interests in the Property that remained with Plaintiffs. Deny

all other allegations contained in this Paragraph.

   27. Due to Defendants’ behavior and wishing to avoid an indefinitely extended business

       relationship with them, Plaintiffs ensured their lease would have a certain end date. The

       termination date of the Grayslake Lease was a material provision of the Settlement

       Agreement and was incorporated as such, and it is the same termination date provided for

       in the Grayslake Lease itself, in the event Defendants would have exercised their option



  Integrate Legal, PC              ANSWER, AFFIRMATIVE                                  Page 8 of 31
  Service@Integrate-Legal.com   DEFENSES & COUNTER-CLAIMS
    Case: 1:20-cv-07329 Document #: 14 Filed: 01/21/21 Page 9 of 31 PageID #:80




       to extend the term of the Grayslake Lease: October 31, 2020. (Grayslake Lease §§ 1.2,

       1.2.1; Exhibit A at 2.)

ANSWER: Denied.

   28. Under Section 12 of the Settlement Agreement, the parties agreed that if the Settlement

       Agreement were breached, the non-breaching party would be entitled to all attorneys’

       fees incurred in connection with the Prior Litigation leading to the settlement. In

       particular, the Settlement Agreement provides:

       In the event of a Breach of this Settlement Agreement by any party, the non-breaching
       party shall be entitled to recover all attorneys’ fees incurred in connection with the
       Litigation (‘the Breach Fee’). The provisions of this Section relating to the Breach Fee are
       an integral part of the transactions contemplated by this Settlement Agreement, that the
       damages resulting from the breach of this Agreement are uncertain and incapable of
       accurate calculation and that the amount payable hereunder is a reasonable forecast of the
       actual damage that either party would incur in the event of a Breach of this Settlement
       Agreement. The Breach Fee is intended to and shall constitute liquidated damages, and
       shall not be a penalty.

(Settlement Agreement § 12; Exhibit B at 6.) As of October 2020, Plaintiffs’ attorneys’ fees in the

Prior Litigation exceed $250,000.

ANSWER: Admit Section 12 of the Settlement Agreement is properly quoted. Deny all

remaining allegations.

   29. Despite the termination of the Grayslake Lease on October 31, 2020 and Defendant

       GS&S’s obligation to “peaceably surrender” possession of the Grayslake Property, and

       multiple notices from Plaintiffs—as well as the utter clarity of the Grayslake Lease and

       the Settlement Agreement as to the termination date of the Grayslake Lease—Defendant

       GS&S has refused to vacate the Grayslake Property as of October 31, 2020.

       Consequently, Defendants are in breach of the Grayslake Lease and the Settlement

       Agreement.



  Integrate Legal, PC               ANSWER, AFFIRMATIVE                                  Page 9 of 31
  Service@Integrate-Legal.com    DEFENSES & COUNTER-CLAIMS
    Case: 1:20-cv-07329 Document #: 14 Filed: 01/21/21 Page 10 of 31 PageID #:81




ANSWER: Denied.

   30. Defendants contend they are not obligated to surrender possession of the Grayslake

       Property. They argue that by Plaintiffs’ engaging in a sale-leaseback transaction for the

       Grayslake Property, Plaintiffs lost any and all interest in the Grayslake Property

       notwithstanding: (a) Plaintiffs’ continued leasehold interest in the Grayslake Property and

       (b) the parties’ continued performance under the Grayslake Lease for several years

       following the sale-leaseback.

ANSWER: Admit that Defendants contend they are not obligated to surrender possession.

Admit Plaintiff continued operating out of the Property. Deny the remaining allegations as

they are legal arguments that require no response.

   31. Plaintiffs have had an uninterrupted interest in the Grayslake Property since acquiring it,

       first as a fee interest and later as a leasehold interest. Defendants knew full well that

       Plaintiffs no longer owned the property at the time of the Settlement Agreement, which is

       why the Settlement Agreement did not provide for Alani to purchase the Grayslake

       Property as he did the Ingleside and Woodstock parcels.

ANSWER: Denied. Defendant affirmatively states that it relied upon representations of

Plaintiffs that they were the landlord of the Property at the time of the settlement

agreement.

   32. In furtherance of Defendant GS&S’s attempts to interfere with Plaintiffs’ right to occupy

       the Grayslake Property, on October 27, 2020, Defendants filed that certain Motion for

       Declaratory Relief on the long-closed docket of the Prior Litigation. Defendants argued

       that because Plaintiffs allegedly lacked a legal interest in the Grayslake Property, they

       had no right to remove the Defendants from the Grayslake Property nor bring their Prior



  Integrate Legal, PC              ANSWER, AFFIRMATIVE                                    Page 10 of 31
  Service@Integrate-Legal.com   DEFENSES & COUNTER-CLAIMS
   Case: 1:20-cv-07329 Document #: 14 Filed: 01/21/21 Page 11 of 31 PageID #:82




       Litigation counterclaims against Defendants, let alone settle those claims under the terms

       of the Settlement Agreement. On that basis, Defendants argued the Settlement Agreement

       should be vacated. (See Civil Action No. 17-cv-06135, Dkt. 165.)

ANSWER: Deny that the Motion was filed in furtherance of attempts to interfere with

Plaintiffs’ rights. Admit the Moton was filed. State the Motion speaks for itself and deny

any inferences relating to said Motion that are not contained within the motion.

   33. Judge Coleman summarily denied Defendants’ motion without additional briefing after a

       short telephonic hearing. (Civil Action No. 17-cv-06135, Dkt. 169.)

ANSWER: Admit and further State Judge Coleman stated she no longer had jurisdiction

relating to the Agreement.

   34. After Defendants’ motion was denied, Plaintiffs sent additional notices demanding

       Defendants vacate the Grayslake Property. Defendants have not responded to Plaintiffs’

       letters and have refused to vacate the Grayslake Property. Accordingly, Plaintiffs seek the

       immediate eviction of Defendant GS&S from the Grayslake Property.

ANSWER: Admit.

   35. The harm Plaintiffs have suffered due to Defendant GS&S’s continued refusal to vacate

       the Grayslake Property is both real and concrete. Plaintiffs are unable to lease the

       Grayslake Property or sell fuel to another tenant to whom they planned to sublease

       following the end of Defendants’ lease term, which has resulted in the loss of increased

       revenues from a new operator, lost rent, and loss of goodwill. Plaintiffs have also

       needlessly incurred attorneys’ fees in defending against Defendants’ specious claims. In

       addition, Defendants continue to wrongfully accrue revenue by continuing their business

       operations on the Grayslake Property, which they have no right to occupy or possess.



 Integrate Legal, PC              ANSWER, AFFIRMATIVE                                   Page 11 of 31
 Service@Integrate-Legal.com   DEFENSES & COUNTER-CLAIMS
   Case: 1:20-cv-07329 Document #: 14 Filed: 01/21/21 Page 12 of 31 PageID #:83




ANSWER: Admit Defendant has not vacated the Property. Deny remaining allegations.

   36. As tenants at sufferance, Defendants have no right to any pre-eviction notice period under

       Illinois law, and Plaintiffs may pursue their immediate removal. Plaintiffs also seek

       damages associated with Defendants’ breach of the Grayslake Lease and the Settlement

       Agreement, including the Breach Fee.

ANSWER: No answer required as this paragraph is a legal conclusion. To the extent an

Answer is deemed to be required Defendants admit Plaintiffs seeks damages and deny they

are due any.

  COUNT ONE: BREACH OF CONTRACT AGAINST GRAYSLAKE STOP & SHOP

   37. Plaintiffs incorporate by reference paragraphs 1–36 above, as though each were more

       fully set forth herein.

ANSWER: Defendants incorporate by reference their responses to paragraph 1-36 above,

as though each were more fully set forth herein.

   38. In October 2014, Defendants entered into the Grayslake Lease, a valid lease, with the

       prior owners of the Grayslake Property.

ANSWER: Admit.

   39. In September 2016, Plaintiff LGP purchased the Grayslake Property and was assigned all

       the landlord’s rights and obligations under the Grayslake Lease. LGP and GS&S

       continued to operate under the Grayslake Lease as landlord and tenant.

ANSWER: Admit.

   40. In December 2016, LGP’s interest in the Grayslake Property converted from fee to

       leasehold. Thereafter, the parties continued to operate under the Grayslake Lease as




 Integrate Legal, PC                ANSWER, AFFIRMATIVE                               Page 12 of 31
 Service@Integrate-Legal.com     DEFENSES & COUNTER-CLAIMS
    Case: 1:20-cv-07329 Document #: 14 Filed: 01/21/21 Page 13 of 31 PageID #:84




       tenant and subtenant. GS&S continued to pay rent to LGP, and LGP continued to operate

       as effective landlord, as is standard in sale-leaseback transactions.

ANSWER: Defendant is without information or belief as to admit or deny what Plaintiffs

refer to using the term “leasehold”. Defendant admits it continued to operate out of the

Grayslake Property and Plaintiffs deducted rent from GRAYSLAKE STOP & SHOP

checking account using an authorization provided to the prior owner.

   41. The Grayslake Lease explicitly terminated on October 31, 2020. Under the Lease, “upon

       expiration or termination of the Lease,” Defendants were obligated to peaceably

       surrender the Grayslake Property.

ANSWER: Denied.

   42. Defendants have refused to vacate the Grayslake Property and are thus in breach of the

       Grayslake Lease.

ANSWER: Admit Defendants have not vacated the Property, Deny all remaining

allegations.

   43. By virtue of Defendants’ material breach, Plaintiffs have been damaged and will continue

       to be damaged in an amount which has not yet been finally determined but, in no case,

       less than the jurisdiction limit of this Court.

ANSWER: Denied.

       WHEREFORE, Defendants pray this Honorable Court enter a judgment in their

favor and against Plaintiffs and Dismiss this Complaint with Prejudice, Award Plaintiffs’

their attorneys’ fees and costs and any other relief this Court deems just and equitable.

  COUNT TWO: BREACH OF CONTRACT AGAINST GRAYSLAKE STOP & SHOP
                           AND ALANI




  Integrate Legal, PC              ANSWER, AFFIRMATIVE                              Page 13 of 31
  Service@Integrate-Legal.com   DEFENSES & COUNTER-CLAIMS
    Case: 1:20-cv-07329 Document #: 14 Filed: 01/21/21 Page 14 of 31 PageID #:85




   44. Plaintiffs incorporate by reference paragraphs 1–43 above, as though each were more

       fully set forth herein.

ANSWER: Defendants incorporate by reference their responses to paragraph 1-43 above,

as though each were more fully set forth herein.

   45. On January 31, 2019, each party to this lawsuit executed the Settlement Agreement to

       settle their existing dispute in the Prior Litigation.

ANSWER: Admit an agreement was executed. Deny it was executed in good faith.

   46. All parties subsequently performed their obligations under the Settlement Agreement;

       these obligations included Plaintiffs’ sale and Defendants’ purchase of the Woodstock

       and Ingleside properties.

ANSWER: Admit Defendants performed their obligations. Deny that Plaintiff’s preformed

their obligations.

   47. The Settlement Agreement also obligated the Defendants to “continue to lease the

       Grayslake Property pursuant to the terms and conditions of the Grayslake Lease,” which,

       per the express terms of the Settlement Agreement, ended on October 31, 2020.

ANSWER: Admit that the settlement agreement is accurately quoted.

   48. By refusing to vacate the Grayslake Property after October 31, 2020 and thereby

       violating the terms of the Grayslake Lease, Defendants are in breach of the Settlement

       Agreement.

ANSWER: Denied.

   49. Defendants additionally breached the Settlement Agreement by filing that certain Motion

       for Declaratory Relief in the Prior Litigation, which sought to declare the Settlement

       Agreement null and void.



  Integrate Legal, PC               ANSWER, AFFIRMATIVE                               Page 14 of 31
  Service@Integrate-Legal.com    DEFENSES & COUNTER-CLAIMS
    Case: 1:20-cv-07329 Document #: 14 Filed: 01/21/21 Page 15 of 31 PageID #:86




ANSWER: Denied.

   50. Because Defendants breached the Settlement Agreement, Defendants owe Plaintiffs the

       amount of attorneys’ fees Plaintiffs incurred in the Prior Litigation leading up to the

       execution of the Settlement Agreement (See Settlement Agreement § 12; Exhibit B at 6.)

ANSWER: Denied.

   51. By virtue of Defendants’ material breach, Plaintiffs have been damaged and will continue

       to be damaged in an amount which has not yet been finally determined but, in no case,

       less than the jurisdiction limit of this Court.

ANSWER: Denied.

       WHEREFORE, Defendants pray this Honorable Court enter a judgment in their

favor and against Plaintiffs and Dismiss this Complaint with Prejudice, Award Plaintiffs’

their attorneys’ fees and costs and any other relief this Court deems just and equitable.

  COUNT 3: EVICTION UNDER ILLINOIS LAW AGAINST GRAYSLAKE STOP &
                               SHOP

   52. Plaintiffs incorporate by reference paragraphs 1–51 above, as though each were more

       fully set forth herein.

ANSWER: Defendants incorporate by reference their responses to paragraph 1-51 above,

as though each were more fully set forth herein.

   53. Under Illinois law, an eviction action can be maintained “[w]hen any lessee of the lands

       or tenements, or any person holding under such lessee, holds possession without right

       after the termination of the lease or tenancy by its own limitation[.]” 735 ILCS § 5/9-

       102(a).




  Integrate Legal, PC               ANSWER, AFFIRMATIVE                                 Page 15 of 31
  Service@Integrate-Legal.com    DEFENSES & COUNTER-CLAIMS
    Case: 1:20-cv-07329 Document #: 14 Filed: 01/21/21 Page 16 of 31 PageID #:87




ANSWER: No response is required as this is a recitation of law. To the extent a response is

deemed required, Defendants state the law is properly recited, but not recited in full.

   54. Furthermore, “[w]hen the tenancy is for a certain period, and the term expires by the

       terms of the lease, the tenant is then bound to surrender possession, and no notice to quit

       or demand of possession is necessary.” Id. § 5/9-213.

ANSWER: No response is required as this is a recitation of law. To the extent a response is

deemed required, Defendants state the law is properly recited.

   55. Defendant GS&S continues to hold possession over the Grayslake Property after the term

       of the Grayslake Lease expired, with no right to do so.

ANSWER: Denied.

   56. Plaintiffs are entitled to immediate possession of the Grayslake Property and are without

       adequate remedy at law.

ANSWER: Denied.

   57. As a tenant at sufferance following the termination of a tenancy for a certain period,

       Defendant GS&S must surrender possession of the Grayslake Property immediately.

ANSWER: Denied.

   58. Based on the foregoing, Plaintiffs are entitled to a warrant mandating the ejectment and

       eviction of Defendant GS&S, its agents, servants, employees, representatives and assigns,

       and all persons acting in concert or participation with it from the Grayslake Property.

ANSWER: Denied.

       WHEREFORE, Defendants pray this Honorable Court enter a judgment in their

favor and against Plaintiffs and Dismiss this Complaint with Prejudice, Award Plaintiffs’

their attorneys’ fees and costs and any other relief this Court deems just and equitable.



  Integrate Legal, PC              ANSWER, AFFIRMATIVE                                 Page 16 of 31
  Service@Integrate-Legal.com   DEFENSES & COUNTER-CLAIMS
    Case: 1:20-cv-07329 Document #: 14 Filed: 01/21/21 Page 17 of 31 PageID #:88




              COUNT 4: TRESPASS AGAINST GRAYSLAKE STOP & SHOP

   59. Plaintiffs incorporate by reference paragraphs 1–58 above, as though each were more

       fully set forth herein.

ANSWER: Defendants incorporate by reference their responses to paragraph 1-58 above,

as though each were more fully set forth herein.

   60. The Lease on the Grayslake Property terminated on October 31, 2020, at which time

       Defendant GS&S was immediately required to vacate the Grayslake Property.

ANSWER: Denied.

   61. To date, Defendant GS&S has intentionally remained and continues to intentionally

       remain on the Grayslake Property without authorization or permission, in violation of the

       Grayslake Lease.

ANSWER: Denied.

   62. As a result of Defendant GS&S’s continuing act of trespass, Plaintiffs have been

       damaged and will continue to suffer damages for as long as Defendant GS&S remains

       wrongfully at the Grayslake Property in an amount yet to be finally determined but, in no

       case, less that the jurisdictional limit of this Court.

ANSWER: Denied.

       WHEREFORE, Defendants demand a jury trial and pray this Honorable Court

enter a judgment in their favor and against Plaintiffs and Dismiss this Complaint with

Prejudice, Award Plaintiffs’ their attorneys’ fees and costs and any other relief this Court

deems just and equitable.

       COUNT 5: HOLDOVER RENT – AGAINST GRAYSLAKE STOP & SHOP




  Integrate Legal, PC               ANSWER, AFFIRMATIVE                              Page 17 of 31
  Service@Integrate-Legal.com    DEFENSES & COUNTER-CLAIMS
    Case: 1:20-cv-07329 Document #: 14 Filed: 01/21/21 Page 18 of 31 PageID #:89




   63. Plaintiffs incorporate by reference paragraphs 1–62 above, as though each were more

       fully set forth herein.

ANSWER: Defendants incorporate by reference their responses to paragraph 1-62 above,

as though each were more fully set forth herein.

   64. The Grayslake Lease terminated on October 31, 2020 and, despite notice from Plaintiffs,

       Defendant GS&S has continued to occupy the Grayslake Property.

ANSWER: Denied.

   65. Illinois law provides, “If any tenant . . . wilfully holds over any lands, tenements or

       hereditaments, after the expiration of his or her term or terms, and after demand made in

       writing, for the possession thereof, by his or her landlord, or the person to whom the

       remainder or reversion of such lands, tenements or hereditaments belongs, the person so

       holding over, shall, for the time the landlord or rightful owner is so kept out of

       possession, pay to the person so kept out of possession, or his or her legal representatives,

       at the rate of double the yearly value of the lands, tenements or hereditaments so detained

       to be recovered by a civil action.” 735 ILCS 5/9-202.

ANSWER: No response is required as this is a recitation of law. To the extent a response is

deemed required, Defendants state the law is properly recited, but not recited in full.

   66. Defendants have willfully and without justification held over the Grayslake Property after

       the term of the Grayslake Lease, despite written notice from Plaintiffs. As such, they owe

       double rent for the time during which they deprive Plaintiffs of possession of the

       Grayslake Property.

ANSWER: Denied.




  Integrate Legal, PC               ANSWER, AFFIRMATIVE                                     Page 18 of 31
  Service@Integrate-Legal.com    DEFENSES & COUNTER-CLAIMS
    Case: 1:20-cv-07329 Document #: 14 Filed: 01/21/21 Page 19 of 31 PageID #:90




       WHEREFORE, Defendants pray this Honorable Court enter a judgment in their

favor and against Plaintiffs and Dismiss this Complaint with Prejudice, Award Plaintiffs’

their attorneys’ fees and costs and any other relief this Court deems just and equitable.

                                     AFFIRMATIVE DEFENSES

                                      First Affirmative Defense

       Plaintiff’s Compliant should be dismissed as it fails to state a claim upon which relief

   may be granted.

                                     Second Affirmative Defense

   Each of Plaintiff’s claims is barred, in whole or in part, by the doctrine of laches, waiver, and

estoppel.

                                     Third Affirmative Defense

   Plaintiffs failed to exercise reasonable measures to mitigate their damages and, in fact, failed

to mitigate their damages, if any.

                                     Fourth Affirmative Defense

   To the extent, if any, that Plaintiffs have sustained damages, such damages might have been,

and were not, avoided by Plaintiffs by reasonable effort without undue risk or expense.

                                      Fifth Affirmative Defense

   This Court does not have subject matter jurisdiction over all of Plaintiffs’ claims.

                                      Sixth Affirmative Defense

   Each of Plaintiffs’ claims is barred, in whole or in part by bad faith and unclean hands.

                                     Seventh Affirmative Defense

   Plaintiffs have no contractual privity with Defendants.

                                      Eight Affirmative Defense



  Integrate Legal, PC              ANSWER, AFFIRMATIVE                                    Page 19 of 31
  Service@Integrate-Legal.com   DEFENSES & COUNTER-CLAIMS
    Case: 1:20-cv-07329 Document #: 14 Filed: 01/21/21 Page 20 of 31 PageID #:91




   If Plaintiffs did have privity of contract with Defendants Plaintiffs breached the settlement

agreement first by violating the terms of the supply agreements.

                                     Ninth Affirmative Defense

   If Plaintiffs did have privity of contract with Defendants Plaintiffs breached the settlement

agreement first by violating the terms of the lease.

                                     Tenth Affirmative Defense

   Any recovery by Plaintiffs be offset by the amount owed to Defendants resulting from the

overcharging of fees and gasoline associated with the Grayslake Property.

                                    Eleventh Affirmative Defense

   Any recovery by Plaintiff must be offset by the amounts owed to Defendants resulting from

overcharging of maintenance fees and other fees associated with the Grayslake Property.

                                    Twelfth Affirmative Defense

   If Plaintiffs have a valid property interest in the Grayslake Lease, by accepting rent from

Defendants after October 31, 2020, Plaintiffs renewed the lease.

                                   Thirteenth Affirmative Defense

   Plaintiffs claims are barred by their fraudulent actions and misrepresentations relating to the

Settlement Agreement.

   WHEREFORE, Defendants respectfully request that this Honorable Court enter a

judgment in their favor:

    a. Dismissing the Complaint and each and every cause of action therein;

    b. Awarding Defendants’ attorneys’ fees;

    c. Awarding Defendants’ interest and cost of the suit; and,

    d. Granting Defendants such other and further relief as the Court deems just and



  Integrate Legal, PC              ANSWER, AFFIRMATIVE                                 Page 20 of 31
  Service@Integrate-Legal.com   DEFENSES & COUNTER-CLAIMS
  Case: 1:20-cv-07329 Document #: 14 Filed: 01/21/21 Page 21 of 31 PageID #:92




 proper.




Integrate Legal, PC              ANSWER, AFFIRMATIVE                   Page 21 of 31
Service@Integrate-Legal.com   DEFENSES & COUNTER-CLAIMS
    Case: 1:20-cv-07329 Document #: 14 Filed: 01/21/21 Page 22 of 31 PageID #:93




                                   COUNTER-COMPLAINT

        NOW COMES, GRAYSLAKE STOP & SHOP, LLC and LOUAY ALANI, by and

through its attorneys, Integrate Legal, P.C., and in Complaint of Counter-Defendants LGP

REALTY HOLDINGS, LP, LEHIGH GAS WHOLESALE, LLC, LEHIGH BAS WHOLESALE

SERVICE, INC., and CROSS AMERICAN PARTNERS, LP (hereinafter referred to collectively

as “Counter-Defendants”), and alleges as follows:

                                      I.     BACKGROUND

           A. In August 2017 GRAYSLAKE STOP & SHOP Files Suit Against Counter-
              Defendants For Violations of the Petroleum Marketing Practices Act and
              Breach of Contract

   1. On or about October 22, 2014, GRAYSLAKE STOP & SHOP entered into a lease with

        PT, LLC and BAPA, LLC for the property located at 735 Belvidere Road, Grayslake,

        Illinois 60030 (the “Property”).

   2. On or about August 23, 2017, Plaintiffs filed a Complaint against Counter-Defendants

        alleging violations of Petroleum Marketing Practices Act.

   3.   Among the allegations contained in Plaintiffs’ complaint were allegations that Counter-

        Defendants violated GRAYSLAKE STOP & SHOP’s supply agreement. Id.

           B. In December 2017 Counter-Defendants File Their Counterclaim & Third-
              Party Complaint Alleging Breach of Contract and Trespass against Plaintiffs

   4. On or about December 8, 2017, Counter-Defendants filed their Answer with

        Counterclaims and Third-Party Complaint.

   5. In addition, on or about December 8, 2017, Counter-Defendants brought a third-party

        complaint against LOUAY ALANI and ALI ALANI alleging in Breach of Guaranty.




  Integrate Legal, PC              ANSWER, AFFIRMATIVE                               Page 22 of 31
  Service@Integrate-Legal.com   DEFENSES & COUNTER-CLAIMS
  Case: 1:20-cv-07329 Document #: 14 Filed: 01/21/21 Page 23 of 31 PageID #:94




           C. Counter-Defendants Claim Its Interest In Plaintiffs’ Grayslake Property
              Lease Is From a September 2016 Assignment

 6. Counter-Defendants alleged in their pleadings that they had an interest in the Grayslake

     Property by virtue of an assignment effective September 27, 2016. See Counterclaim ¶

     38.

 7. Counter-Defendants purchased the Grayslake Property on September 26, 2016.

           D. Counter-Defendants Fails to Advise the Court or Plaintiffs That They Sold
              the Property in December 2016

 8. On or about December 20, 2016, Counter-Defendants sold the Grayslake Property

     conveying it via special warranty deed to National Retail Properties, LP. See attached

     and incorporated hereto: Exhibit A: Warranty Deed dated December 20, 2016.

 9. Counter-Defendants conveyed their entire interest in the Grayslake Property

     approximately one-year prior to filing their Counterclaim and Third Party Complaint

     alleging that they still had an interest in the Grayslake Property through an assignment

     dated the same date they originally purchased the Grayslake Property.

 10. On or about January 31, 2019, the parties entered into a settlement agreement

     (“Settlement Agreement”) that disposed of this matter entirely. See attached and

     incorporated hereto as Exhibit B: Settlement Agreement.

 11. Pursuant to the terms of the Settlement Agreement GRAYSLAKE STOP & SHOP

     continued to operate at its location pursuant to the terms of its lease.

           E. In 2019 GRAYSLAKE STOP & SHOP Attempted to Purchase the Property
              & Discovered That National Retail Properties Owns the Property

 12. After signing the Settlement Agreement GRAYSLAKE STOP & SHOP learned that

     National Retail Properties owned the Grayslake Property.




Integrate Legal, PC              ANSWER, AFFIRMATIVE                                 Page 23 of 31
Service@Integrate-Legal.com   DEFENSES & COUNTER-CLAIMS
  Case: 1:20-cv-07329 Document #: 14 Filed: 01/21/21 Page 24 of 31 PageID #:95




 13. In 2019 National Retail Properties advised GRAYSLAKE STOP & SHOP that its tenant

     on the Property was Defendants and not GRAYSLAKE STOP & SHOP.

         F. Counter-Defendants Entered Into a Multi-Property Master Lease with the
            New Owner of the Property & the Grayslake Property Was Part of that
            Lease

 14. After signing the settlement agreement GRAYSLAKE STOP & SHOP learned that

     National Retail Properties had entered into a multi-property master lease with Counter-

     Defendants when it purchased the Grayslake Property.

 15. In 2019 National Retail Properties advised Grayslake that in order to sell the Property to

     Grayslake it would have to obtain the agreement of Defendants to take the Property out

     of the multi-property master lease.

 16. GRAYSLAKE STOP & SHOP recently discovered that the multi-property master lease

     contains a right of first refusal of Counter-Defendants to purchase the Grayslake

     Property.

 17. In 2019 National Retail Properties advised Grayslake that in order to sell the Property to

     Grayslake that Counter-Defendant would have to give up its right of first refusal to

     purchase the property.

 18. In early 2020 GRAYSLAKE STOP & SHOP was informed that National Retail

     Properties would not sell the Grayslake Property to it.

                          COUNT I – FRAUDULENT INDUCEMENT
                               JURY TRIAL DEMANDED

 19. GRAYSLAKE STOP & SHOP and ALANI incorporates by references Paragraphs 1-18

     above, as though each were more fully set forth herein.




Integrate Legal, PC              ANSWER, AFFIRMATIVE                                 Page 24 of 31
Service@Integrate-Legal.com   DEFENSES & COUNTER-CLAIMS
  Case: 1:20-cv-07329 Document #: 14 Filed: 01/21/21 Page 25 of 31 PageID #:96




 20. Pursuant to the terms of the Settlement Agreement the GRAYSLAKE STOP & SHOP

     was to continue to lease the Grayslake Property pursuant to the terms and conditions of

     the Grayslake Lease.

 21. At the time of signing the settlement agreement Counter-Defendants told GRAYSLAKE

     STOP & SHOP and ALANI that it was GRAYSLAKE STOP & SHOP’s landlord and

     that it had an interest in the Property by which it could only settle the legal dispute.

 22. GRAYSLAKE STOP & SHOP and ALANI told Counter-Defendants that they wanted to

     purchase the Property as part of the settlement.

 23. Counter-Defendants failed to advise GRAYSLAKE STOP & SHOP and ALANI that

     they had a multi-year lease with the new owner at the time the settlement agreement was

     signed.

 24. Counter-Defendants failed to advise GRAYSLAKE STOP & SHOP and ALANI that

     they had the right of first refusal to purchase the Property at the time the settlement

     agreement was signed.

 25. Counter-Defendants told GRAYSLAKE STOP & SHOP and ALANI these untruths and

     failed to disclose its true interest in the Property to induce GRAYSLAKE STOP & SHOP

     and ALANI to sign the settlement agreement.

 26. Counter-Defendants told GRAYSLAKE STOP & SHOP and ALANI these untruths and

     failed to disclose its true interest in the Property to induce GRAYSLAKE STOP & SHOP

     and ALANI to not seek to purchase the Property as part of the settlement.

 27. Counter-Defendants told GRAYSLAKE STOP & SHOP and ALANI these untruths and

     failed to disclose its true interest in the Property to induce GRAYSLAKE STOP & SHOP

     and ALANI to not seek additional terms and conditions as part of the settlement which



Integrate Legal, PC              ANSWER, AFFIRMATIVE                                    Page 25 of 31
Service@Integrate-Legal.com   DEFENSES & COUNTER-CLAIMS
    Case: 1:20-cv-07329 Document #: 14 Filed: 01/21/21 Page 26 of 31 PageID #:97




       would require Counter-Defendants to agree to certain actions relating to its interest in the

       Property which would assist GRAYSLAKE STOP & SHOP and/or ALANI in purchasing

       the Property.

   28. GRAYSLAKE STOP & SHOP and ALANI reasonably relied on Counter-Defendants

       misstatements and nondisclosures when it signed the settlement agreement.

   29. GRAYSLAKE STOP & SHOP and ALANI has been damaged by Counter-Defendants in

       that they settled their litigation under terms substantially different than they would have

       had Counter-Defendants not made the misstatements and hid the truth.

   WHEREFORE, Counter-Plaintiff GRAYSLAKE STOP & SHOP and LOUAY ALANI

demand a jury trial and requests this Honorable Court enter judgment in its favor and against

Counter-Defendants LGP REALTY HOLDINGS LP, LEHIGH GAS WHOLESALE LLC, and

CROSSAMERICA PARTNERS LP as follows:

       A. Rescinding the settlement agreement in its entirety as it applies to GRAYSLAKE

           STOP & SHOP, LLC;

       B. Award GRAYSLAKE STOP & SHOP all actual damages in an amount which has not

           yet been fully determined;

       C. Awarding GRAYSLAKE STOP & SHOP its legal expenses, costs, and reasonable

           attorneys’ fees incurred in this action; and

       D. Granting such other and further relief as the Court deems just and equitable.

                                         COUNT II
                            BREACH OF CONTRACT (Supply Agreement)
                                  JURY TRIAL DEMANDED

   30. GRAYSLAKE STOP & SHOP and ALANI incorporates by references Paragraphs 1-18

       above, as though each were more fully set forth herein.



  Integrate Legal, PC              ANSWER, AFFIRMATIVE                                  Page 26 of 31
  Service@Integrate-Legal.com   DEFENSES & COUNTER-CLAIMS
  Case: 1:20-cv-07329 Document #: 14 Filed: 01/21/21 Page 27 of 31 PageID #:98




 31. On October 22, 2014 State Oil Company and Grayslake Stop & Shop, LLC entered into a

     Petroleum Products Supply Agreement. See attached and incorporated hereto: Exhibit

     C: Supply Agreement.

 32. Effective September 27, 2016, State Oil’s rights and obligations under the Grayslake

     Supply Agreement (“Supply Agreement”) were assigned to LGW, LGP Realty or LGP’s

     Realty’s subsidiaries and LGW Services, each of which were affiliates of CrossAmerica

     Partners LP.

 33. Pursuant to the Supply Agreement, Counter-Defendant agreed furnish a supply of

     gasoline to GRAYSLAKE STOP & SHOP.

 34. Pursuant to the Supply Agreement, Counter-Defendant agreed to charge GRAYSLAKE

     STOP & SHOP for each transport load of gasoline at Unbranded posted price, plus

     $0.0200 per gallon, plus federal excise tax, Federal Oil Spill Recovery Fee, state motor

     fuel tax, underground storage tank tax, environmental impact fee, advertising fees from

     the oil company, freight, prepaid state sales tax, and any county or city imposed taxes that

     are required to be collected by Supplier.

 35. State sales tax, county imposed motor fuel tax, and any other city or locally imposed tax

     on sales were the sole responsibility of Grayslake.

 36. Pursuant the terms of the Supply Agreement if GRAYSLAKE STOP & SHOP sells

     unbranded fuel, credit card proceeds were required to come directly to Counter-

     Defendants.

 37. GRAYSLAKE STOP & SHOP has only ever sold unbranded fuel.

 38. Therefore, all credit card proceeds from fuel payments by customers of GRAYSLAKE

     STOP & SHOP were automatically deposited into an account controlled by Counter-



Integrate Legal, PC              ANSWER, AFFIRMATIVE                                 Page 27 of 31
Service@Integrate-Legal.com   DEFENSES & COUNTER-CLAIMS
    Case: 1:20-cv-07329 Document #: 14 Filed: 01/21/21 Page 28 of 31 PageID #:99




       Defendants (hereinafter referred to as Counter-Defendants’ “Grayslake Credit Card

       Account”).

   39. Counter-Defendant used its Grayslake Credit Card Account to pay all charges it assessed

       for gasoline against GRAYSLAKE STOP & SHOP.

   40. If there were funds left after Counter-Defendants paid itself from its Grayslake Credit

       Card Account, it would then transfer these funds to GRAYSLAKE STOP & SHOP.

   41. Pursuant to the Supply Agreement, prior to September 27, 2016, Grayslake was able to

       choose the fuel delivery company (“hauler”) and negotiate its own unbranded rates.

   42. On and after September 27, 2016, Counter-Defendants limited GRAYSLAKE STOP &

       SHOP to one hauler.

   43. On an and after September 27, 2016, Counter-Defendants chose the unbranded rates it

       would deliver to GRAYSLAKE STOP & SHOP.

   44. These limitations were not a term of the of the Supply Agreement.

   45. On and after September 27, 2016, Counter-Defendant charged GRAYSLAKE STOP &

       SHOP more than it agreed to charge pursuant to the terms of the Supply Agreement.

   46. Counter-Defendants breach of the supply agreement has caused significant financial harm

       to GRAYSLAKE STOP & SHOP.

   WHEREFORE, Counter-Plaintiff GRAYSLAKE STOP & SHOP, LLC, demand a jury trial

and requests this Honorable Court enter judgment in its favor and against Counter-Defendants

LGP REALTY HOLDINGS LP, LEHIGH GAS WHOLESALE LLC, and CROSSAMERICA

PARTNERS LP as follows:

       A. Awarding GRAYSLAKE STOP & SHOP all actual damages in an amount which has

           not yet been fully determined;



  Integrate Legal, PC              ANSWER, AFFIRMATIVE                                Page 28 of 31
  Service@Integrate-Legal.com   DEFENSES & COUNTER-CLAIMS
 Case: 1:20-cv-07329 Document #: 14 Filed: 01/21/21 Page 29 of 31 PageID #:100




     B. Awarding GRAYSLAKE STOP & SHOP its legal expenses, costs, and reasonable

         attorneys’ fees incurred in this action; and

     C. Granting such other and further relief as the Court deems just and equitable.

                                 COUNT III
                   BREACH OF CONTRACT (LEASE AGREEMENT)

 47. GRAYSLAKE STOP & SHOP incorporates by references Paragraphs 1-30 above, as

     though each were more fully set forth herein.

 48. On an and after September 27, 2016, Counter-Defendants overcharged fees and charged

     fees that were not part of the Lease Agreement to GRAYSLAKE STOP & SHOP.

 49. Counter-Defendant’s charged property maintenance fees, underground storage tank fees,

     other underground maintenance fees that pursuant to Section 12.1 of the Lease were

     Landlord’s Responsibility.

 50. Prior to September 2016 GRAYSLAKE STOP & SHOP granted State Oil withdrawal

     authorizations from its checking account to pay for rent (“State Oil Authorizations”).

 51. On or after September 2016 Counter-Defendants opened an account named “Property

     Management Account” and began using the State Oil authorizations to deduct the fees

     discussed above in violation of the lease agreement.

 52. If, as alleged by Counter-Defendant’s they have privity of contract with GRAYSLAKE

     STOP & SHOP, the allegations against Counter-Defendants as plead in paragraph 48-51

     above continued on and after December 20, 2016.

 53. Counter-Defendants have deducted more than $44,000 from GRAYSLAKE STOP &

     SHOP’s checking account in violation of the lease.




Integrate Legal, PC              ANSWER, AFFIRMATIVE                                Page 29 of 31
Service@Integrate-Legal.com   DEFENSES & COUNTER-CLAIMS
  Case: 1:20-cv-07329 Document #: 14 Filed: 01/21/21 Page 30 of 31 PageID #:101




   WHEREFORE, Counter-Plaintiff GRAYSLAKE STOP & SHOP, requests this Honorable

Court enter judgment in its favor and against Counter-Defendants LGP REALTY HOLDINGS

LP, LEHIGH GAS WHOLESALE LLC, and CROSSAMERICA PARTNERS LP as follows:

      A. Awarding GRAYSLAKE STOP & SHOP all actual damages in an amount which has

          not yet been fully determined;

      B. Awarding GRAYSLAKE STOP & SHOP its legal expenses, costs, and reasonable

          attorneys’ fees incurred in this action; and

      C. Granting such other and further relief as the Court deems just and equitable.

                                       COUNT IV
                                  UNJUST ENRICHMENT
                                 JURY TRIAL DEMANDED

   54. GRAYSLAKE STOP & SHOP incorporates by references Paragraphs 1-30 above, as

      though each were more fully set forth herein.

   55. On an and after September 27, 2016, Counter-Defendants overcharged fees and charged

      fees that were not part of the Lease Agreement to GRAYSLAKE STOP & SHOP.

   56. Counter-Defendant’s charged property maintenance fees, underground storage tank fees,

      other underground maintenance fees that pursuant to Section 12.1 of the Lease were

      Landlord’s Responsibility.

   57. Prior to September 2016 GRAYSLAKE STOP & SHOP granted State Oil withdrawal

      authorizations from its checking account to pay for rent (“State Oil Authorizations”).

   58. On or after September 2016 Counter-Defendants opened an account named “Property

      Management Account” and began using the State Oil authorizations to deduct the fees

      discussed above.




 Integrate Legal, PC              ANSWER, AFFIRMATIVE                                Page 30 of 31
 Service@Integrate-Legal.com   DEFENSES & COUNTER-CLAIMS
   Case: 1:20-cv-07329 Document #: 14 Filed: 01/21/21 Page 31 of 31 PageID #:102




   59. If, as alleged by Counter-Defendant’s they have privity of contract with GRAYSLAKE

       STOP & SHOP, the allegations against Counter-Defendants as plead in paragraphs 55-58

       above continued on and after December 20, 2016.

   60. Counter-Defendants have deducted more than $44,000 from GRAYSLAKE STOP &

       SHOP’s checking account.

   WHEREFORE, Counter-Plaintiff GRAYSLAKE STOP & SHOP, demands a jury trial and

requests this Honorable Court enter judgment in its favor and against Counter-Defendants LGP

REALTY HOLDINGS LP, LEHIGH GAS WHOLESALE LLC, and CROSSAMERICA

PARTNERS LP as follows:

       A. Awarding GRAYSLAKE STOP & SHOP all actual damages in an amount which has

           not yet been fully determined;

       B. Granting such other and further relief as the Court deems just and equitable.



                                                            Respectfully Submitted,

                                                            /s// Cynthia M Rote
                                                                  Cynthia M Rote
Cynthia M Rote
ARDC No. 6287240
Integrate Legal, PC
516 Main Street, Suite 1
Pecatonica, IL 61063
(815) 255-4695
Cynthia@Integrate-Legal.com




  Integrate Legal, PC              ANSWER, AFFIRMATIVE                                Page 31 of 31
  Service@Integrate-Legal.com   DEFENSES & COUNTER-CLAIMS
